Order entered March 17, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01597-CV

     CARL "STACEY" NEESE, INDIVIDUALLY AND A/N/F OF LOGEN NEESE,
                   CAMERON NEESE, ET AL., Appellants

                                               V.

                 TED B. LYON, MARQUETTE WOLF, ET AL., Appellees

                     On Appeal from the 382nd Judicial District Court
                                 Rockwall County, Texas
                             Trial Court Cause No. 1-13-61

                                           ORDER
       We GRANT appellees’ March 14, 2014 second motion to extend time for filing brief and

ORDER the brief be filed no later than April 15, 2014. Appellees are cautioned that no further

extensions will be granted absent exigent circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE